In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-18-00043-CV
                            ____________________

                     IN THE INTEREST OF D.F. AND A.F.


                      On Appeal from the 1st District Court
                            Jasper County, Texas
                            Trial Cause No. 32541


                           MEMORANDUM OPINION

      B.H. (Mother) and J.F. (Father) (collectively Appellants) appeal from an order

terminating their parental rights to their children, D.F. and A.F.1 The trial court

found, by clear and convincing evidence, that statutory grounds exist for termination

of the Mother’s parental rights and that termination of her rights would be in the best

interest of the children. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (O), (2)

(West Supp. 2017). The trial court also found, by clear and convincing evidence,

that statutory grounds exist for termination of the Father’s parental rights and that


      1
        To protect the identity of the minors, we use the initials for the children and
their parents. See Tex. R. App. P. 9.8(b)(2).
                                          1
termination of his rights would be in the best interest of the children. See id. at

§ 161.001(b)(1)(D), (E), (N), (O), (Q), (2).

      Appellants’ court-appointed appellate counsel submitted a brief in which

counsel contends there are no meritorious grounds to be advanced on appeal. See

Anders v. California, 386 U.S. 738 (1967); In re L.D.T., 161 S.W.3d 728, 731 (Tex.

App.—Beaumont 2005, no pet.). The brief provides counsel’s professional

evaluation of the record. Counsel certified that Appellants were served with a copy

of the Anders brief filed on their behalf. This Court notified Appellants of their right

to file a pro se response, as well as the deadline for doing so. This Court did not

receive a pro se response from either of the Appellants. We have independently

reviewed the appellate record and counsel’s brief, and we agree that any appeal

would be frivolous. We find no arguable error requiring us to order appointment of

new counsel to re-brief this appeal. Compare Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991).

      Accordingly, we affirm the trial court’s order terminating Appellants’ parental

rights. We deny the motion to withdraw filed by Appellants’ court-appointed

appellate attorney because an attorney’s duty extends through the exhaustion or

waiver of all appeals. See Tex. Fam. Code Ann. § 107.016(3)(B) (West Supp. 2017);

In re P.M., 520 S.W.3d 24, 27 (Tex. 2016). In the event that either B.H. or J.F.

                                           2
decides to pursue an appeal to the Supreme Court of Texas, counsel may satisfy her

obligations to the party “by filing a petition for review that satisfies the standards for

an Anders brief.” In re P.M., 520 S.W.3d at 27-28.

      AFFIRMED.



                                                       _________________________
                                                          LEANNE JOHNSON
                                                                Justice


Submitted on June 19, 2018
Opinion Delivered July 12, 2018

Before Kreger, Horton, and Johnson, JJ.




                                            3